DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 22, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “removing the metal-containing coating within the first region only in a second region using a solid-state laser such that an edge region is created, in in which the metal-containing coating is in tact and in which the polymeric protective layer was removed in step b”. The language is unclear and confusing. It is unclear whether the second region is located within the first region or if the second region is simply an area in which removal by a solid-state laser is performed. It is unclear whether the “edge region” refers to the entire edge region of the glass panel or if it refers only to areas where the polymeric protective coating is removed. Additionally, it is unclear whether the first region of step b) is intended to include the edges of the glass panel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6-8, 10-13, 17, 19 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10, 16, 18, 19 of copending Application No. 16/767875 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is taught by copending claims 1 and 2. Instant claim 3 is taught by copending claim 9. Instant claim 6 is taught by copending claim 3. Instant claim 7 is taught by copending claim 4. Instant claim 8 is taught by copending claim 5. Instant claim 10 is taught by copending claim 6. Instant claim 11 is taught by copending claim 7. Instant claim 12 is taught by copending claim 8. Instant claim 13 is taught by copending claim 10. Instant claim 17 is taught by copending claim 16. Instant claim 19 is taught by copending claim 18. Instant claim 20 is taught by copending claim 19. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11-13 15-17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NADAUD et al. (US 2016/0194516) in view of STEVENS (US 5,622,540), WOHLFEIL et al. (WO 2014/033007), and GRENIER et al. (US 2015/0376935).
Nadaud teaches a method for producing a coated glass panel. 
Nadaud teaches providing a glass substrate having a metal-containing coating  on at least one first surface and a polymeric protective layer with a thickness d arranged on said metal-containing coating (abstract, para. 0054).
Nadaud teaches removing the polymeric protective layer in a first region using a laser (para. 0132). Nadaud is silent to the type of laser.
Stevens teaches a method of surface preparation of a coated substrate by a laser. Stevens teaches the removal of a protective coating by a carbon dioxide laser (col. 4 lines 3-13). It would have been obvious to one of ordinary skill in the art to use a carbon dioxide laser to polymeric protective coating of Nadaud because Stevens teaches that the protective coating is a polymer (col. 2 lines 8-13).
Nadaud is silent to removing the metal-containing coating.
Wohlfeil teaches a method of making a coated glass panel in which the coating is partially removed. Wohlfeil teaches removing portions of a metal-containing coating with a laser (page 2 last paragraph – page 3 first paragraph) wherein the laser is a YAG or Nd-YAG laser (page 6 last paragraph) wherein YAG and Nd-YAG lasers are solid-state lasers. It would have been obvious to one of ordinary skill in the art to remove portions of the metal containing coating of Nadaud by a solid-state laser because Wohlfeil teaches that this is necessary to avoid the impaired functions of sensors, navigation, telecommunications or radio devices (page 2 last paragraph).
Nadaud is silent to applying a ceramic ink.
Grenier teaches the manufacture of window glazings. Grenier teaches applying a ceramic ink over glass panel having a metal-containing coating (figure 3, para. 0030, 0040). It would have been obvious to one of ordinary skill in the art to apply a ceramic ink over glass panel having a metal-containing coating of Nadaud because Grenier teaches that a ceramic ink is commonly applied to the peripheral edges of a glazing to hide building components and provide an aesthetically pleasing appearance (para. 0003).
Grenier teaches performing a temperature treatment of the glass panel at >600 °C (para. 0043) wherein the ceramic ink in the edge region migrates into the metal-containing coating and bonds with the first surface of the glass panel (para. 0045).  Nadaud teaches that at heat treatments above 400°C, any protective coating is removed (para. 00134). 
Regarding claim 2, Grenier teaches applying ceramic ink to the edges of the glass panel (para. 0040). It would have been obvious to one of ordinary skill in the art to applying the ceramic ink a distance from any polymeric protective layer so that no polymeric protective layer remains in the final product. A distance s of at least 0.5 mm from the remaining polymeric protective layer would have been achieved through routine experimentation to optimize the appearance of the ceramic ink at the edges.  
Regarding claim 3, Nadaud teaches the polymeric protective layer is not water-soluble and is produced from a composition that contains meth(acrylates) (para. 0031).  
Regarding claim 4, Nadaud teaches the polymeric protective layer has a thickness d of less than 50 µm (para. 0051) which incorporates the claimed range of 1 µm to 30 µm.  
Regarding claim 5, Nadaud teaches that the polymeric protective layer is completely removed (para. 0048) therefore the thickness of the polymeric protective layer in the edge region dRand is 0 µm.
Regarding claim 6, Grenier teaches the glass panel is thermally toughened during the temperature treatment (para. 0051).  
Regarding claim 7, Grenier teaches the ceramic ink is applied with a digital printer (para. 0040).
Regarding claim 11, Nadaud teaches that the glass panel has a width of 1-3.3 m (para. 0052). Although Nadaud is silent to the length of the glass panel, square shaped glass panels would have an area of 1 m2 – 10.89 m2 which falls into the claimed range of  between 1 m2 and 54 m2.  
Regarding claim 12, Grenier teaches the ceramic ink edge region has a width b of 5-10 cm (para. 0048) which falls into claimed range of between 0.5 cm and 30 cm.  
Regarding claim 13, Grenier teaches the metal-containing coating has an IR-reflecting function (para. 0030) and contains at least two silver-containing layers as well as at least three dielectric layers (see figure 5).  
Regarding claim 15, Nadaud teaches the polymeric protective layer has a thickness d of less than 50 µm (para. 0051) which incorporates the claimed range of 15 µm to 20 µm.
Regarding claim 16, Nadaud teaches that the polymeric protective layer is completely removed (para. 0048) therefore the thickness of the polymeric protective layer in the edge region dRand is 0 µm.
Regarding claim 17, Grenier teaches the thermally toughened glass panel is a single-pane safety glass or a partially toughened glass (para. 0057).
Regarding claim 19, Nadaud teaches that the glass panel has a width of 1 - 3.3 m (para. 0052). Although Nadaud is silent to the length of the glass panel, square shaped glass panels would have an area of 1 m2 – 10.89 m2 which overlaps with the claimed range of  between 10 m2 and 30 m2.  
Regarding claim 20, Grenier teaches the ceramic ink edge region has a width b of 5-10 cm (para. 0048) which falls into claimed range of between 1 cm and 20 cm.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NADAUD et al. (US 2016/0194516) in view of STEVENS (US 5,622,540), WOHLFEIL et al. (WO 2014/033007), and GRENIER et al. (US 2015/0376935) as applied to claim 1 above, and further in view of AKIWA (JP 05-310442).
Nadaud as modified by Stevens, Wohlfeil, and Grenier teaches a method of making a coated and printed glass panel. Nadaud teaches that the glass may undergo various processing steps such as cleaning (para. 0006).
Akiwa teaches a method of making a coated and printed glass panel. Akiwa teaches removing an oxide film and plasma cleaning before applying a printing ink (para. 0007). It would have been obvious to one of ordinary skill in the art to add a plasma cleaning step before applying the ceramic ink in the process of modified Nadaud because Akiwa teaches that this results in better adhesion (para. 0009).
 
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NADAUD et al. (US 2016/0194516) in view of STEVENS (US 5,622,540), WOHLFEIL et al. (WO 2014/033007), and GRENIER et al. (US 2015/0376935) as applied to claim 1 above, and further in view of GOURDES et al. (US 2011/0027554).
Nadaud as modified by Stevens, Wohlfeil, and Grenier teaches a method of making a coated and printed glass panel. 
Gouardes teaches a method of making a coated glass panel. Gouardes teaches that the glass panel has an emissivity of less than 50% (para. 0017) which overlaps with the claimed ranges of greater than 40% and greater than 45%. It would have been obvious to one of ordinary skill in the art to try the emissivity suggested by Gouardes in the method of modified Nadaud because Nadaud teaches that the glass panel may bae solar-protecting properties (para. 0002) and Gouardes teaches that the glass panel has solar-protecting properties (title).
 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over NADAUD et al. (US 2016/0194516) in view of STEVENS (US 5,622,540), WOHLFEIL et al. (WO 2014/033007), and GRENIER et al. (US 2015/0376935) as applied to claim 1 above, and further in view of YAMADA et al. (JP 2003-245784).
Nadaud as modified by Stevens, Wohlfeil, and Grenier teaches a method of making a coated and printed glass panel. 
Yamada teaches a method of making a coated glass panel. Yamada teaches that the steps are performed with the guidance and control of a camera (page 9 paragraph 2). It would have been obvious to one of ordinary skill in the art to use a camera throughout the steps of modified Nadaud because Yamada teaches that this make it possible to easily process a glass structure having a fine shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741